Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2022 has been entered.  Claims 1-4, 6, 8-14, 21-23 and 27-31 are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marzilli et al 2017/0362892.
In regard to claim 1, Marzilli et al ‘892 disclose: 
A bracket (100a).
A roller assembly coupled to the bracket, the roller assembly including: a material roll (10a) with a covering material (12a) and a drive roller (22a) coupled to the material roll (10a) and operable to rotate with respect to the bracket (100a) about a first rotational axis.
A chain diverter (310,330) configured to couple to the bracket (100a) in one of a first configuration or a second configuration, wherein in the first configuration the chain diverter (310,330) is coupled to the bracket (100a) at a first position on the bracket and wherein in the second configuration the chain diverter (310) is coupled to the bracket (100a) in a second position on the bracket, the second position being different than the first position. (Figures 5 and 6 show the different positions and locations of the chain diverter 310,330)
A shaft (313) coupled to the bracket.
Wherein the covering material (12a) includes a first portion that extends between the material roll (10a) and the shaft (313).
In regard to claim 21, Marzilli et al ‘892 discloses: 
Wherein the chain diverter (310,330) defines an aperture (311) extending through the chain diverter, the shaft (313) is at least partially received within the aperture (311).
In regard to claim 22, Marzilli et al ’892 discloses: 
Wherein the aperture (311) at least partially receives the shaft (313) when the chain diverter (310,330) is coupled to the bracket in either of the first or second configurations.
In regard to claim 23, Marzilli et al ‘892 discloses: 
Wherein the shaft (313) is rotatable with respect to the bracket (100a) about a second rotational axis, and wherein the second rotation axis is offset from the first rotational axis in at least two direcitons (vertically and horizontally offset from the axis of 10a)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4,6,8-14 and 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al CA2801506 in view of Stowe 152,256.

In regard to claim 1, Ng et al ‘506 discloses: 
A bracket (2).
A roller assembly coupled to the bracket, the roller assembly including: a material roll (8) with a covering material (6) and a drive roller (9) coupled to the material roll (8) and operable to rotate with respect to the bracket (2) about a first rotational axis.
A chain diverter (10,11,12 on the left and right sides) configured to couple to the bracket (2) in one of a first configuration  or a second configuration, wherein in the first configuration the chain diverter (10,11,12 on the left and right sides) is coupled to the bracket (2) at a first position on the bracket and wherein in the second configuration the chain diverter (10)(11)(12) is coupled to the bracket (2) in a second position on the bracket, the second position being different than the first position. (Page 9, lines 18-21 state that the shafts 11 can be positioned at alternate locations within the bracket)
Ng et al ‘506 fails to disclose: 
A shaft coupled to the bracket.
Wherein the covering material includes a first portion that extends between the material roll and the shaft.  
Stowe ‘256 discloses:
A shaft (E’) coupled to the bracket (B).
Wherein the covering material (A’) includes a first portion that extends between the material roll (A) and the shaft (E’).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Ng et al ‘506 to include a diverter shaft as taught by Stowe ‘256 in order to help redirect the covering material close so as to place it nearer the window it intends to cover. (column 2, lines 5-9)
In regard to claim 2-3, Ng et al ‘506 as modified by Stowe ‘256 above, disclose:
Wherein the covering material (6, Ng et al ‘506) includes a second portion that extends from the shaft (E’, as taught by Stowe ‘256) and extends within a plane. (shown below)
Wherein the second portion is configured to adjustably extend between a first length and a second length, the second length being longer than the first. (length extends as the roller is unwound)

    PNG
    media_image1.png
    296
    313
    media_image1.png
    Greyscale


In regard to claim 4, Ng et al ‘506 as modified by Stowe ‘256 disclose: 
The chain diverter (10)(11)(12) defines a centerline.
Ng et al ‘506/Stowe ‘256 fail to disclose: 
The centerline extends within the plane of the covering material. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to make the centerline of the chain diverter extend within the plane as this would merely require a slight shift in the location of the shaft position.  Placing the centerline within the plane would help make a visually balanced aesthetic. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
In regard to claim 6, Ng et al ‘506 as modified by Stowe ‘256 disclose:
Wherein the shaft (E’, Stowe ‘256) is configured to rotate relative to the chain diverter (10)(11)(12)(Ng et al ‘506)
In regard to claims 8-9, Ng et al ‘506discloses:
Wherein the chain diverter (10,11,12 on the left and right sides) includes a guide portion (outer surface of 12) to receive a chain (7).  
Wherein the chain diverter (10,11,12 on the left and right sides) includes two flanges (11, left and right) that define a non-linear opening.  
In regard to claims 10-11, Ng et al ‘506 as modified by Stowe ‘256 disclose: 
The shaft (E’, Stowe ‘256) is rotatable with respect to the bracket (2, Ng et al ‘506) about a second rotational axis wherein the second rotational axis (of E’, Stowe ‘256) is offset from the first rotational axis (of 8, Ng et al ‘506). (Stowe ‘256 shows the shaft E’ both vertically and horizontally offset)
In regard to claim 12, Ng et al ‘506 as modified by Stowe ‘256 above, disclose:
Wherein the covering material (6, Ng et al ‘506) includes a second portion (shown above) that extends from the shaft (E’, Stowe ‘256) in a plane, regardless of a length the second portion extends from the shaft.
In regard to claims 13-14, Ng et al ‘506 as modified by Stowe ‘256 discloses: 
Wherein the shaft (E’, Stowe ‘256) is vertically and horizontally offset from the roller assembly. (shown above in Figure that the shaft is below and behind the roller assembly)
In regard to claims 27, Ng et al ‘506 disclose:
The first position (of 10,11,12) is horizontally offset from the second position. (based on the horizontal positioning of the holes 16)
In regard to claim 28, Ng et al ‘506 fails to disclose: 
The first position is vertically offset from the second position.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to make the first and second positions be vertically offset since such would allow for more diverse user options. Ng et al ‘506 clearly teaches it is desirable to make the diverter be horizontally adjustable, thus to include vertical adjustability would further benefit a user. 
In regard to claim 29, with reference to Figures 1-10, Ng ‘506 discloses a mounting assembly for a covering of an architectural opening comprising: 
A bracket (2).
A roller assembly coupled to the bracket, the roller assembly including: a material roll (8) carrying a covering material (6) and a drive roller (9) drivingly engaging the material roll (8).
The drive roller (9) operable to rotate relative to the bracket (2) around a first rotational axis.
A continuous loop operator diverter (10,11,12 on the left and right sides) selectively coupled to the bracket in one of a first position on the bracket or a second position on the bracket, the second position being a different location on the bracket than the first position.  (Page 9, lines 18-21 state that the shafts 11 can be positioned at alternate locations in holes 16 within the bracket)
Ng et al ‘506 fails to disclose: 
A diverter shaft coupled to the bracket.
Stowe ‘256 discloses: 
A diverter shaft (E’) coupled to the bracket (B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Ng et al ‘506 to include a diverter shaft as taught by Stowe ‘256 in order to help redirect the covering material close so as to place it nearer the window it intends to cover. (column 2, lines 5-9)
In regard to claim 30, Ng et al ‘506 discloses: 
A continuous loop operator (7) operably connected to the drive roller (9), the continuous loop operator received by the continuous loop operator diverter (10)(11)(12).  
In regard to claim 31, Ng et al ‘506 as modified by Stowe ‘256 discloses: 
Wherein the covering material (6, Ng et al ‘506) extends from the material roll (8, Ng et al ‘506) along a portion of the diverter shaft (E’, as taught by Stowe ‘256). 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new grounds of rejection.
Newly applied references Marzilli et al ‘892 and Ng et al ‘506 disclose a chain diverter configured to be coupled to the bracket at different first and second positions as is claimed.
Conclusion
                                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634